Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1-20  have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on April 2nd , 2021 has been acknowledged by the Office.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 7, 13, 15 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent 10,178,915 to Sternlight et. al.  (Sternlight hereafter).
As per claim 1, Sternlight teaches A continuously adjustable pillow compression device (see annotated Fig. 3: adjustable pillow compression device) 

    PNG
    media_image1.png
    481
    827
    media_image1.png
    Greyscale

comprising: (a) at least one cord (see 120 & 140—Fig. 3); and (b) an adjusting fixture (see 142—Fig. 3; Col 8 -9 lines [64-68 &1-2]: "FIG. 3 shows a front view of the pillow 100 with drawstring halves 140 extending out of both front ends of the base portion 102a for bringing the legs 106 together or nearer one another, such as two drawstring halves 140 and a cinch mechanism or fastener"), wherein the at least one cord is configured to the adjusting fixture (see  Col 8 -9 lines [64-68 &1-2]); wherein the at least one cord comprises a plurality of cord segments that extend outward from the adjusting fixture (see annotated Fig. 3); and wherein the adjusting fixture comprises an internal locking mechanism (see Col 16 lines [14-17]: ""For example, other tightening and cinch mechanisms, such as cams or ladder lock style devices (described below with regard to FIGS. 47A and 47B) are possible.")
Note: The examiner considers the cam lock style device of the cinch mechanism,  described by Strenlight, as the internal locking mechanism.

for adjusting the length of said cord segments to compress a pillow to the desired pillow compression (see Col 12-13 lines [66-67 & 1-4]: "The travel pillow body 402 can also include mechanisms for bringing legs 106 together or nearer one another, such as two drawstring halves and a cinch mechanism").
As per claim 2, Sternlight teaches, wherein at least one cord segment of said plurality of cord segments is configured to the pillow (see Col 9 lines [3 - 10]: "The drawstring halves 140 can be part of a single unit wrapping through the pillow 100 from one front end of the base portion 102a to the other front end of the base portion 102a. ).
As per claim 3, Sternlight teaches, wherein at least two cord segments of said plurality of cord segments are configured to the pillow (see Col 9 lines [3 - 10]: "In some embodiments, the drawstring halves 140 are two separate units that each wrap through only a part of the base portion 102a or otherwise attach to the pillow body 102) ; wherein the at least two cord segments comprise cord ends that attach to the pillow (see 102a—Fig. 3; Col 8 Lines [64-67]: "FIG. 3 shows a front view of the pillow 100 with drawstring halves 140 extending out of both front ends of the base portion 102a for bringing the legs 106 together").
As per claim 4, Sternlight teaches, wherein at least one cord segment of said plurality of cord segments is configured to the pillow (see Col 9 lines [3 - 10]); wherein the at least one cord segment is in the form of a loop that wraps around the pillow (see Examiner Note) 
Note: It may be understood that cord segments 140 secured around the pillow , as described in Col 9 lines [3-10] the examiner considers the shaped produced by wrapping the cord segments around the pillow as the loop.

As per claim 5, Sternlight teaches The device of claim 1, wherein two cord segments of said plurality of cord segments are configured to the pillow (see Col 9 lines [3 - 10])
; wherein said two cord segments are in the form of loops that wrap around the pillow (see Col 9 lines [3 - 10]; examiner note).
Note: The examiner considers the curved shapes produced by the two cord segments (140) that wrap around the pillow as the loops.

As per claim 6, Sternlight teaches, wherein the at least one cord comprises inelastic material (see Note (1) ; Col 5 Lines [29 - 38]: "The anchor mechanism bodies 120 can be, for example, straps (as shown), cords, strings, ropes, or other flexible, rigid, or non-rigid devices as known in the art. The anchor mechanism bodies 120 can be elastic or inelastic, and can be cloth, cord, string, rope, nylon, poly cord, rubber, polyester, parachute cord, webbing, or other devices and materials as known in the art. In embodiments where the anchor mechanism bodies 120 are elastic, they can self-tighten around, for example, a portion of a headrest, to better secure the travel pillow 100 to the headrest."). Note (1): The examiner considers elements 120 of Fig. 2 as one of the at least one cords
As per claim 7, Sternlight teaches The device of claim 1, wherein the at least one cord comprises elastic material (see Col 5 Lines [29 - 38]; note (1)).
As per claim 13, Sternlight teaches The device of claim 1, wherein the internal locking mechanism of the adjusting fixture comprises a self-locking mechanism (see examiner note; Col 9 lines [1 - 5]: " In some embodiments, the drawstring halves can each be attached to a portion of the cinch mechanism 142, such as those described in U.S. Pat. No. 9,635,962 to Sternlight or U.S. Pat. App. Pub. No. 2017/0086607 to Wong et al., for adjusting and maintaining the position of the drawstring halves 140 and cinch mechanism 142 after tightening. “)
Note: Sternlight teaches the "cinch mechanism described in  Pat. App. Pub. No. 2017/0086607 to Wong et al. . Paragraph [0044] of Wong teaches the following cinch mechanism:

 "In one embodiment, the closure mechanism halves 112a,112b may be spring-loaded or similar, and/or may be biased to a “locked” position at a location along a drawstring half 106a,106b until actuation of a device, such as the push-buttons 108, which may be spring-loaded. Upon actuation, the closure mechanism halves 112a,112b can be “unlocked” and can be slid along their respective drawstring half 106a,106b to a new position."The examiner considers the "biased locked position" of the cinch mechanism, as the self -locking mechanism.

As per claim 15, Sternlight teaches The device of claim 13, wherein the self-locking mechanism comprises a cam mechanism (see Col 16 lines [14-17]: "For example, other tightening and cinch mechanisms, such as cams or ladder lock style devices ).
As per claim 16, Sternlight teaches , wherein the adjusting fixture comprises a release feature (see Col 9 lines [45-49]: "the cinch mechanism 142 (such as the two halves of a mechanical fastener), etc., can be designed to release and/or structurally fail for safety purposes when a threshold force or stress is applied."), wherein said release feature provides means to unlock the at least one cord from the adjusting fixture, thereby allowing the at least one cord to travel freely through the adjusting fixture in the locked direction to release the device from the pillow(see examiner note).
Note: It may be understood that lock mechanism (142) maintains the position of the drawstring (cord). It may be understood that in a release or "failure state" the lock mechanism would no longer maintain the position of the cord which would allow the cord to move freely with respect to the adjusting feature.

As per claim 17, Sternlight teaches A method of making the device of claim 1 comprising assembling the cord (see Col 9 Lines [3-10]: " The drawstring halves 140 can be part of a single unit wrapping through the pillow 100 from one front end of the base portion 102a to the other front end of the base portion 102a. In some embodiments, the drawstring halves 140 are two separate units that each wrap through only a part of the base portion 102a or otherwise attach to the pillow body 102, such as to the base portion 102a and/or the cover 103. The drawstring halves 140 can be tightened to secure the pillow around the user's neck, and in some embodiments such that the pillow body legs touch one another in front of a user's neck. In some embodiments, the drawstring halves can each be attached to a portion of the cinch mechanism 142") and the adjusting fixture (see Col 9 Lines [3-10]).
As per claim 18, Sternlight teaches A method of compressing a pillow comprising: (a) configuring the device of claim 1 to the pillow (see annotated Fig. 3: on page 3); and (b) shortening the length of the cord segments configured to the pillow by pulling the cord through the adjusting fixture, thereby compressing the pillow (see Col 9 Lines [10-15]: "the drawstring halves 140 can be tightened to secure the pillow around the user's neck, and in some embodiments such that the pillow body legs touch one another in front of a user's neck. In some embodiments, the drawstring halves can each be attached to a portion of the cinch mechanism 142, ").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 10,178,915 to Sternlight in view of U.S Patent Application 20150265062  to Blyberg (Blyberg hereafter).
As per claim 8, Sternlight does not teach The device of claim 1, wherein the at least one cord comprises a combination of elastic and inelastic materials.
Blyberg teaches, wherein the at least one cord comprises a combination of elastic and inelastic materials (see pg.2 para [0023]: "The system of the present disclosure may be made of any suitable material. For example, the cord 16 may comprise a plastic or fabric material…The tips 22 may comprise any desired material and, in some embodiments, may comprise a rubber material.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sternlight with the teachings of Blyberg  with the motivation of providing a range of material options to form the cord mechanism (see para [0023]).
As per claim 9, Sternlight does not teach The device of claim 1, wherein the at least one cord comprises two elastic sections and one inelastic section , wherein the one inelastic section is positioned between the two elastic sections.
Blyberg teaches, wherein the at least one cord comprises two elastic sections and one inelastic section , wherein the one inelastic section is positioned between the two elastic sections (see 16 & 22—Fig. 2:  inelastic section (16) between two elastic ends (22)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sternlight with the teachings of Blyberg  with the motivation of providing an elastic end material to ensure the cord does not slip through the adjusting fixture (see para [0021] " The tip 22 positioned at the proximal end may ensure that the bracket 20 does not slip out of the cord 16. The tip 22 positioned at the distal end of the cord 16 may ensure that the cord 16 does not slip completely through the cord clamp 18.").
As per claim 10, Sternlight does not teach The device of claim 9, wherein the two elastic sections are of equal length.
Blyberg teaches The device of claim 9, wherein the two elastic sections are of equal length (see annotated Fig.2 on page 10 ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sternlight with the teachings of Blyberg with the motivation of providing an rubber end material to further ensure the cord does not slip through the adjusting fixture (see para [0021] " The tip 22 positioned at the proximal end may ensure that the bracket 20 does not slip out of the cord 16. The tip 22 positioned at the distal end of the cord 16 may ensure that the cord 16 does not slip completely through the cord clamp 18.").
As per claim 11, Sternlight does not teach The device of claim 9, wherein (a) each elastic section of the two elastic sections comprises about 5 to 30 percent of the overall cord length; and (b) the inelastic section comprises about 70 to 95 percent of the overall cord length.
Blyberg teaches The device of claim 9, wherein (a) each elastic section of the two elastic sections comprises about 5 to 30 percent of the overall cord length (see annotated Fig.2); and (b) the inelastic section comprises about 70 to 95 percent of the overall cord length (see annotated Fig.2).

    PNG
    media_image2.png
    296
    603
    media_image2.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sternlight with the teachings of Blyberg  with the motivation of providing a cord long enough to extend around the pillow structure (see para [0020]  "The distal end of the stabilizer 10 may comprise a cord 16 formed into a loop, wherein the loop is configured to accommodate a pillow 14").
As per claim 12, Sternlight does not teach, wherein (a) each elastic section of the two elastic sections comprises about 12.5 percent of the overall cord length; and (b) the inelastic section comprises about 75 percent of the overall cord length.
Blyber teaches [wherein] the inelastic section comprises about 75 percent of the overall cord length (see annotated Fig.2: on page above).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Sternlight with the teachings of Blyberg  with the motivation of providing a cord long enough to extend around the pillow structure (see para [0020] "The distal end of the stabilizer 10 may comprise a cord 16 formed into a loop, wherein the loop is configured to accommodate a pillow 14").
Blyberg does discloses the claimed invention except for wherein (a) each elastic section of the two elastic sections comprises about 12.5 percent of the overall cord length.  Overall the applicant has not established criticality to the claimed two elastic sections comprises about 12.5 percent of the overall cord length. Where the Applicant’s Specification only discloses (on page 4 lines 17 – 18 )“In some embodiments the two elastic sections are of equal length and comprise about 5 to 30 percent of the overall cord length, wherein the inelastic section comprises about 70 to 95 percent of the overall cord length. More preferably, each elastic section of the two elastic sections comprises about 12.5 percent of the overall cord length, wherein the inelastic section comprises about 75 percent of the overall cord length. “Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the elastic section taught by Blyberg to comprise about 12.5 percent of the overall cord length since such a modification would have provided the cord end segments lengthier (elastic end sections)  rubber end material to prevent the cord from slipping out of the adjustment fixture. As such it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 10,178,915 to Sternlight in view of US 20140283301 A1 to Whaler (Whaley hereafter).
As per claim 14, Sternlight does not teach, wherein the self-locking mechanism comprises a plate compression mechanism.
Whaley teaches, wherein the self-locking mechanism comprises a plate compression mechanism (see 72—Fig. 6a; note) 
Note: The self-locking mechanism (66) locks the cord in a given position until pressed as described in para [0028] "The plunger 66 is depressed by the index finger F, permitting the cord 12 to be selectively and adjustably engaged by the hand H until the desired length of loop segments 32, 34 and tension is realized.”)

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sternlight with the teachings of Whaley with the motivation of providing an alternative self-locking mechanism to regulate the movement of the cord (see para [0025] "A spring 72 is mounted, in an interposing manner, in between the interior 50 of the barrel 44 and the plunger 66. As shown by arrow 74, the spring 72 presses the plunger 66 toward the opening 54 and the flange 56, which restricts the movement of the plunger 66. As shown in FIG. 6A, the channels 68, 70 are aligned with the pairs of aligned openings 58, 60 and 62, 64 of the cord stop 18 when the spring-mounted plunger 66 is compressed. On the other hand, as shown in FIG. 6B by arrow 76, the channels 68, 70 are vertically offset from the pairs of aligned openings 58, 60 and 62, 64 of the cord stop 18 when the spring-mounted plunger 66 is relaxed. ").
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 10,178,915 to Sternlight.
As per claim 19 , Sternlight teaches A continuously adjustable pillow compression device (see annotated Fig. 3 on page 3) comprising: (a) one cord (see 120 & 140—Fig. 3); and (b) an adjusting fixture (see 142—Fig. 3; Col 8 -9 lines [64-68 &1-2]) , wherein the one cord is configured to the adjusting fixture (see  Col 8 -9 lines [64-68 &1-2]); and wherein the adjusting fixture comprises an internal locking mechanism for adjusting the length of said cord segments (see Col 16 lines [14-17]).
Sternlight as shown in the embodiments of Fig. 1-33 does not teach; wherein the one cord comprises three cord segments that extend outward from the adjusting fixture; wherein said three cord segments are in the form of loops. 
However, in an alternative embodiment (Fig. 45) Sternlight teaches ; wherein the one cord comprises three cord segments that extend outward from the adjusting fixture(see annotated Fig. 45); wherein said three cord segments are in the form of loops(see annotated Fig. 45).

    PNG
    media_image3.png
    494
    661
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sternlight with the alternative embodiment (Fig. 45) of Sternlight with the motivation of providing the pillow the capability to be attached to other structures (see Col 16 Line 57-60". For instance, FIG. 45 shows a travel pillow 700 including a body 702 and a horizontally oriented anchor mechanism 710. The anchor mechanism 710 can loop around an entire headrest or a headrest portion).
As per claim 20 , Sternlight teaches, wherein two cord segments of said three of cord segments are configured to a pillow (see Col 9 lines [3 - 10]: "In some embodiments, the drawstring halves 140 are two separate units that each wrap through only a part of the base portion 102a or otherwise attach to the pillow body 102).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        11/16/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/16/2022